Citation Nr: 1032144	
Decision Date: 08/26/10    Archive Date: 09/01/10	

DOCKET NO.  09-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. 1151 for additional disability of the right great 
toe claimed as the residual of Department of Veterans Affairs 
(VA) fee-basis surgery performed on November 18, 2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, 
and from October 1989 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for additional disability of 
his right great toe.  In pertinent part, it is contended that, 
during the course of fee-basis surgery on November 18, 2005, a 
screw and/or pin was inserted into the Veteran's right great toe 
against his wishes, resulting in increasing, and at times severe, 
pain.  According to the Veteran, the insertion of this screw 
and/or pin was unnecessary, as evidenced by the fact that it was 
later removed by VA surgical personnel.

In that regard, a review of the record discloses that, on 
November 18, 2005, the Veteran apparently underwent a right 
hallux interphalangeal joint fusion at Rebound Orthopedics, a 
facility to which he had been "outsourced" by the VA for  
evaluation and treatment.  Prior to that surgery, the Veteran 
presented at the Rebound Orthopedics for evaluation of a spur on 
his right great toe which had reportedly been present for over 20 
years.  At the time, the Veteran complained of pain in his right 
toe.  Further noted was that the Veteran had been seen at the 
local VA medical facility, where surgery had been recommended.

On physical examination, there was evidence of flexible pes 
planus bilaterally.  Further noted was that the right hallux had 
a large callused area over the anterior medial interphalangeal 
joint of the great toe, with good range of motion of the 
metatarsophalangeal joint, but limited interphalangeal motion.  
Also noted was that the Veteran had good strength and peripheral 
pulses throughout his lower extremities, as well as normal hair 
and nail growth.  Radiographic studies revealed what appeared to 
be small avulsion fragments about the medial and lateral bases of 
the distal phalanx, as well as some joint space narrowing and 
irregularity of the interphalangeal joint of the hallux, though 
the metatarsophalangeal joints appeared well maintained.  The 
clinical assessment was of a right hallux malaligned 
interphalangeal joint, with a large keratosis plantar medially.  
Noted at the time was that the Veteran had previously attempted 
excision of the aforementioned keratosis, but that the procedure 
had been unsuccessful.  In the opinion of the examiner, the 
Veteran would best be served by debridement in conjunction with a 
right hallux interphalangeal joint fusion.  Surgery was to be 
scheduled at some point in the near future.  

In correspondence from Rebound Orthopedics dated in November 
2005, it was noted that the Veteran was being seen for a 
preoperative assessment for his right interphalangeal joint 
fusion which was scheduled for November 18, 2005 in the 
Ambulatory Surgical Center.  While based on the evidence of 
record, it would appear that the Veteran's right great toe 
surgery did, in fact, take place, records of that surgery, and 
any accompanying follow-up treatment, are not at this time a part 
of the Veteran's claims folder.  Significantly, during the course 
of VA outpatient treatment on November 28, 2005, the Veteran 
indicated that he was status post right great toe debridement on 
November 18, 2005 at Rebound Orthopedics, but that his "foot 
still hurt."  Further noted was that the Veteran had an 
additional postoperative appointment on November 30, 2005, at 
which time his "sutures would be taken out."  Significantly, that 
record is also not currently a part of the Veteran's claims 
folder.

In correspondence of May 2008, the Veteran indicated that the 
screw and/or pin was to be removed in July of that same year.  
Moreover, in subsequent correspondence of November 2008, the 
Veteran indicated that the screw and/or pin had, in fact, been 
removed by VA.  Significantly, records reflecting the removal of 
the screw and/or pin are not at this time contained in the 
Veteran's claims folder.  

Under the circumstances, the Board is of the opinion that 
additional development of the evidence is necessary prior to a 
final adjudication of the Veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  The RO/AMC should contact the 
aforementioned Rebound Orthopedics (a 
division of Northwest Surgical Specialists, 
P.C.), with a request that they provide 
copies of any and all records of treatment 
(including surgery, as well as preoperative 
and postoperative treatment) provided the 
Veteran for his right great toe disability.  
Such records should specifically include 
any and all records of the Veteran's 
debridement with right hallux 
interphalangeal joint fusion which was 
reportedly performed on November 18, 2005.  
All such records, when obtained, should be 
made a part of the Veteran's claims folder.  
The Veteran should be requested to sign the 
necessary authorization for release those 
private medical records to the VA.  
Moreover, all attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
November 2005, and specifically including 
any and all records reflecting the removal 
of the screw and/or pin from the Veteran's 
right great toe, should then be obtained 
and incorporated in the claims folder.  
Once again, the Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
VA.  All attempts to procure records should 
be documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded a 
VA orthopedic examination in order to 
determine his potential entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right great 
toe.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examination, 
the examiner should offer an opinion as to 
whether it is as least likely as not the 
case that, as a result of his November 18, 
2005 fee-basis surgery, the Veteran 
experienced additional disability of his 
right great toe.  Should it be determined 
that the Veteran did, in fact, suffer the 
aforementioned additional disability, an 
additional opinion is requested as to 
whether that additional disability was the 
result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA fee-
basis medical personnel, or an event not 
reasonably foreseeable.  All such 
information and opinions, when obtained, 
should be made apart of the Veteran's 
claims folder.  Moreover, a complete 
rationale must be provided for any opinion 
offered.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.

4.  The RO/AMC should then review the 
Veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the 
right great toe.  Should the benefit sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in April 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



